Citation Nr: 1337770	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  12-06 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas.  


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression, to include as secondary to service-connected tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, F.R. 


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel

INTRODUCTION

The Veteran had active service in the United States Marine Corps from December 1973 to December 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision issued by the Department of Veterans Affairs Regional Office (RO) in Houston, Texas.  

The entire claims file was reviewed in this case, to include the portion contained in the electronic "Virtual VA" system.  

The Veteran had a Videoconference hearing with the undersigned in May 2013.  A transcript is associated with the electronic portion of the claims file.  


FINDING OF FACT

The evidence of record indicates that the Veteran's tinnitus has, at the very least, aggravated an acquired psychiatric disability, to include depression and anxiety, beyond the natural course of the disease process.  

	
CONCLUSION OF LAW

Service connection for an acquired psychiatric disability, to include depression and anxiety, to include as secondary to service-connected tinnitus, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013). 








REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be granted if it is shown that the veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection is in effect for tinnitus.  The Veteran contends that tinnitus disorder has either caused or aggravated an acquired psychiatric disorder.  

The Veteran was first examined by a VA "fee basis" psychologist in October 2010.  In the associated report, the psychologist diagnosed an adjustment disorder with mixed anxiety and depressed mood.  As regards any potential interplay between that psychiatric disability and tinnitus, the examiner noted that "[the Veteran's] tinnitus is so severe that he constantly isolates himself in his depression and misery because of the constant ringing in his ears."  Following this, in November 2010, a private primary care physician wrote a letter in which he described "chronic tinnitus and depression" as "hav[ing] been associated together in the medical literature."  This doctor stated that "while I cannot provide conclusive evidence, I feel these two conditions may be associated in this patient."  Private clinical records from this physician confirm an ongoing treatment regimen for depression and anxiety symptoms.  

In February 2012, the Veteran was afforded a VA psychiatric examination by a psychiatrist.  In this examination report, the examiner stated that it was "less likely than not" that any depressive symptoms were "proximately due to or the result of the Veteran's service-connected condition."  As a rationale, the examiner explained that the Veteran had experienced tinnitus for a long time prior to his assessment with a psychiatric disorder with no psychiatric manifestations (which, in the examiner's view, had onset at the earliest in 2009).  Nonetheless, this examiner did report that "most likely, the depression makes him more sensitive to the tinnitus."  

In July 2012, a private psychiatrist (osteopathic physician) noted that the Veteran had suicidal thoughts as a result of not being able to cope with tinnitus.  The physician stated that "it is more likely than not that his depression is connected to his tinnitus."  Following this, in July 2013, another private psychologist wrote a letter in which he describes an assessment of "anxiety and clinic[al] depression with panic states as a result of [the Veteran's] tinnitus."  It was indicated that the Veteran's treatment history with the prior psychiatrist had been reviewed (author of the July 2012 letter, who had closed her office), and that there was no change to the Veteran's diagnosis.  

Essentially, all opinions addressing etiology suggest, to some extent, a relationship between the current tinnitus and acquired depression and anxiety.  While the 2012 VA examiner noted that the tinnitus did not, in his view, cause the depressive symptoms, there was some noted interrelationship.  The fact that the October 2010 examiner noted that the Veteran's tinnitus forced the Veteran to "isolate himself in depression and misery" suggests, at the very least, that even if depression exists independent of the long-standing tinnitus, that the impact of the tinnitus is enough to heighten the Veteran's depressive symptoms beyond the natural progression of the disease process.  While the other private examiners do not include much rationale with their positive opinions, there are three separate physicians, to include two psychiatrists, who support the October 2010 VA examiner's notation of a relationship between current tinnitus and an acquired psychiatric disorder.  

While the February 2012 opinion is negative with respect to a causal nexus, it did leave open the possibility of an aggravating relationship.  The other evidence, while not associated with the best supporting rationales, is supportive of a "connection" and "association" between the Veteran's tinnitus and his psychiatric disability.  When taken together, these opinions are supportive of aggravation, and they collectively place the weight of the evidence in favor of the Veteran's claim.  

Essentially, the Board can conclude that the credible and competent evidence of record supports a determination that, at a minimum, the Veteran's service-connected tinnitus has aggravated an acquired psychiatric disability beyond the natural course of the disease process.  As this is the case, the requirements for service connection have been met and the claim will be granted.  See 38 C.F.R. § 3.310.  



ORDER

Entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression, to include as secondary to service-connected tinnitus, is granted.  



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


